Filed: April 13, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
v.
HARDY MYERS,Attorney General for the State of Oregon,
Respondent.
(SC S47304)
En Banc
On petition to review ballot title.
Argued and submitted March 30, 2000.
Paul R. Rundle, of Kent, Conley & Rundle, P.C., Portland,
argued the cause and filed the petition for petitioner.
Holly A. Vance, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With her on the memorandum were Hardy Myers, Attorney General,
and Michael D. Reynolds, Solicitor General.
PER CURIAM
Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
PER CURIAM
This is a ballot title review proceeding brought under ORS
250.085(2).  Petitioner is an elector who timely submitted
written comments to the Secretary of State respecting the content
of the draft ballot title for a proposed measure designated by
the Secretary of State as Initiative Petition 140 (2000).  He
therefore is entitled to seek review of the resulting ballot
title for that measure certified by the Attorney General.  See
ORS 250.085(2) (stating that requirement).  We review the
Attorney General's certified ballot title to determine whether it
"substantially complies" with the requirements of ORS 250.035
(1997). (1) See ORS 250.085(5) (setting out standard of review).
We have considered each of petitioner's arguments concerning
the ballot title certified by the Attorney General.  We conclude
that none establishes that the Attorney General's certified
ballot title fails to comply substantially with the  standards
for such ballot titles set out in ORS 250.035(2)(a) to (d)
(1997).  Accordingly, we certify to the Secretary of State the
following ballot title:

AMENDS CONSTITUTION: PROHIBITS INCOME-TAX BREAKS (DEFINED) DISPROPORTIONATELY BENEFITING HIGHEST-INCOME TAXPAYERS
RESULT OF "YES" VOTE: "Yes" vote prohibits "income
tax breaks" (defined) estimated to disproportionately
(defined) benefit highest-income taxpayers.
RESULT OF "NO" VOTE: "No" vote leaves constitution
without prohibition against "income-tax breaks"
benefiting highest-income taxpayers disproportionately.
SUMMARY: Amends Constitution.  Prohibits for all
taxpayers new "income-tax breaks" estimated to
disproportionately benefit taxpayers with incomes
exceeding those of 99 percent of Oregon taxpayers. 
Under measure, benefits "disproportionate" when
highest-income taxpayers will receive percentage of tax
break's dollar amount higher than percentage of total
Oregon income taxes they pay when break voted on. 
Defines "income tax break" as deduction, exclusion,
exemption, or subtraction from income, preferential
rate, tax credit.  Exceptions: home mortgage interest,
charitable contributions, fixed-amount breaks limited
by income-tax liability.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. The 1999 Legislature amended ORS 250.035 (1997) in
several respects.  Or Laws 1999, ch 793, § 1.  However, section 3
of that 1999 enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:



"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035 (1997).
Return to previous location.